Order entered April 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00380-CV

                          IN THE INTEREST OF C.M., A CHILD,

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-12986

                                           ORDER
       Appellant’s brief in this case was due on March 27, 2013. On March 28, 2013, appellant

tendered her brief to the Court. By postcard dated the same day, we notified appellant that her

brief had been received but had not been filed because the brief had been tendered to the Court

after the due date. We directed appellant to file an extension motion within ten days so that the

Court could consider the brief. To date, appellant has not filed an extension motion. Further,

after reviewing the brief appellant tendered to the Court, we have determined it does not meet the

general requirements of rule 38 of the Texas Rules of Appellate Procedure.

       Accordingly, appellant is ORDERED to file, within ten days of the date of this order,

both (1) an amended brief that complies with Texas Rule of Appellate Procedure 38.1, and (2) an

extension motion that complies with Texas Rule of Appellate Procedure 10.1(a) and 10.5(b). We

expressly CAUTION appellant that if the amended brief and extension motion are not timely
filed, the appeal will be dismissed. See TEX. R. APP. P. 38.8(a)(1).


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE